DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the communication filed 11/18/2019.
Claims 1-20 are presented for examination.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9, 12, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Le (CN 109901926 A-English translation provided by Google Patents) in view of Rangachari (US Patent 7600221 B1) and Wells et al. (US PGPUB 20170344605 A1, hereafter Wells).

Regarding to Claim 1, Le discloses: A computer-implemented method comprising:
determining, by one or more processors, that the first application and the second application have been performed [sequentially] during a previous time period (see [0007-[0008]; “According to the historical record and the resource state information of the execution duration of each task”, emphasis added. The historical record implies that the first application/task and the second application/task have been performed during a previous time period);
independent from each other, generating, by one or more processors, an execution schedule indicating that the first application and the second application are to be performed in parallel (see [0007]-[0008]; “starts multiple threads, adjust Multiple tasks are concurrently executed with the multiple thread, dependence is not present in the multiple task between each other; The dependence is closed System includes at least one of following item: there are the dependences of sequencing while parallel trigger, Yi Jiyi for the execution sequence of task The execution of a task relies on the relationship that first task has executed completion” and “Real-Time Scheduling do not have to execute sequence between the task of dependence”, emphasis added. The parallel executions of two or more applications/tasks that were previously executed depend on these two or more applications/tasks does not have dependent relationship. Note: it is understood that an application/task must include a set of operations comprising one or more operations); and
performing, by one or more processors, the plurality of applications based on the execution schedule (see [0007]-[0008]; “starts multiple threads, adjust Multiple tasks are concurrently executed with the multiple thread, dependence is not present in the multiple task between each other” and “Real-Time Scheduling do not have to execute sequence between the task of dependence”. Executing the multiple applications/tasks that does not have dependent relationship concurrently based on the adjusted schedule).
Le does not disclose:
the determination of the first application and the second application have been performed during a previous time period is in response to requesting to perform a plurality of applications including a first application and a second application, and such determination is determining that 
responsive to determining that the first and second applications have been performed in sequence during the previous time period, obtaining, by one or more processors, a first set of database operations associated with the first application and a second set of database operations associated with the second application; and
generation of the execution schedule in performed in response to determining that the first set of database operations and the second set of database operations are free of conflict.

However, Rangachari discloses: a computer-implemented method for executing two or more tasks in parallel comprising:
obtaining, by one or more processors, a first set of [database] operations associated with the first task and a second set of [database] operations associated with the second task (see lines 10-22 of col. 6; “a younger trace (e.g., a trace including a sequence of code originally intended to be executed first in a series of traces)” and “other elder traces (e.g., traces including a sequence of code originally intended to be executed after the first trace)”. The sequence of code of the younger trace and the sequence of code of the elder traces are obtained in order to figure out there is data dependent relationship between these two operations/tasks);
responsive to determining that the first set of [database] operations and the second set of [database] operations are free of conflict, generating, by one or more processors, an execution scheduling indicating that the first task and the second task are to be performed in parallel (see lines 10-22 of col. 6 and lines 25-28 of col. 6; “a younger trace (e.g., a trace including a sequence of code originally intended to be executed first in a series of traces) may be executed in parallel there are no data dependencies (e.g., use of the same logical variables in for different traces of the code that would cause a conflict)” and “The parallel processing device may include a scheduler that schedules parallel execution of traces”. The parallel executions of multiple traces/tasks depend on there is no data dependency relationship, i.e., no conflicts between operations of the two traces/tasks that are going to be executed parallel. In addition, a schedule is generate execution schedule for the parallel executions of the two or more traces/tasks that is executed parallel); and
performing, by one or more processors, the plurality of tasks based on the execution schedule (see lines 10-22 of col. 6, lines 25-28 of col. 6 and the explanation above).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify dependent relationship between two or more tasks that can be executed concurrently from Le by including feature of there is not data dependent relationship between two operations that were originally executed in sequentially from Rangachari, since it would provide a more accurate parallel execution condition/policy to avoid a situation of two or more operations/tasks that does not have data/dependent relationship to make these operations/tasks to be executed parallel were just scheduled/executed sequentially due to coincidence (see [0007] from Le and lines 10-22 of col. 6 from Rangachari. Based on Le, the two tasks/operations are executed in sequentially previously, then these two tasks/operations would be dependent on each other; however the sequential executions of two tasks/operations can be just coincidence which these two tasks/operations are not necessary to be dependent on each other. Thereby, after combining the feature of Rangachari, the combination system would 

The combination of Le and Rangachari does not disclose:
the determination of the first application and the second application have been performed sequentially during a previous time period is in response to requesting to perform a plurality of applications including a first application and a second application,
the first set of operations associated with the first application are database operations and the second set of operations associated with the second application are database operations
However, Wells discloses: A computer-implemented method comprising:
responsive to requesting to perform a plurality of applications/tasks including a first application/task and a second application/task, optimizing the executions of the plurality of applications/tasks via executing some of applications/tasks parallel (see [0043], [0048]; “To optimize read queries, API service 132 examines a read request to determine an order in which read subqueries generated from the read request are to be executed. For a set of read subqueries that can be executed in parallel (e.g., a set of subqueries that do not depend on a result returned by another subquery or depend on the same result returned by another subquery)”, “a request may be a request to write data to one or more data stores 160 across multiple cloud locations 140” and “examine a set of subqueries generated from a request … which subqueries can be executed in parallel and asynchronously on the same application server 150 or across different application servers 150”. Receiving either of reading or writing request, wherein either request would include multiple reading or writing applications/tasks to be executed. In response to receiving either of reading or writing request, the method tries to optimizing certain reading/writing applications/tasks to executing those applications/tasks in parallel); 
wherein a first set of database operations associated with the first application/task and a second set of database operation associated with the second application/task (see “optimizing certain read and write operations to data stored” from [0001], “data modeled in a data store (e.g., a relational database) as a one-to-many data store using a large number of queries” from [0021], “if a request received from client device 120 is a read request API service 132 can examine subqueries generated for the request” from [0041] “a request may be a request to write data to one or more data stores 160 across multiple cloud locations 140. To optimize a write request” from [0048] and “read query optimizer 622 may identify data stores 160 at cloud locations 140 that include denormalized data (e.g., replicate data stored at another cloud location 140). To optimize read queries” from [0083]. The requests described at the limitations above are either reading or writing request regarding to a data store or a database, and thus each of the first application/task and second application/task from the request should include a set of database operations respectively).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the generic applications/tasks environment for executing generic applications/tasks in parallel from the combination of Le and Rangachari by including database related applications/tasks environment for executing the database related applications/tasks in parallel from Wells, and thus the combination of Le, Rangachari and Wells would disclose the missing limitations from Le, since it is well-known and understand to specifying a generic application for executing generic type of applications/tasks to a particular environment/application that executing particular type of applications/tasks. 

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of Le, Rangachari and Wells discloses: wherein the plurality of applications further comprise a third application, further comprising: determining, by one or more processors, that the first application, the second application, and the third application have been performed in sequence during the previous time period; responsive to determining that the first application, the second application, and the third application have been performed in sequence during the previous time period, obtaining, by one or more processors, a third set of database operations associated with the third application; and responsive to determining that the first set of database operations, the second set of database operations and the third set of database operations are free of conflict, generating, by one or more processors, the execution schedule indicating that the first, second and third applications are to be performed in parallel (see the rejection of Claim 1, Figs. 2-5, [0070] from Le, “traces T1-1, T3-1 and T5-1 could each be executed in parallel within the trace processor 100 since none of these three traces is dependent upon any other trace for execution” from lines 2-4 of col. 30 of Rangachari, “examine the schema definitions associated with each subquery to determine if any subqueries can be executed simultaneously at a particular cloud location 140” from [0050] of Wells, emphasis added. More than two applications/tasks can be executed in parallel at either reference, and thus it is well-known and understood to one with ordinary skill in the art that there is a third application at the combination of Le, Rangachari and Wells to be executed in parallel with the first and second applications while the combination uses similar steps/actions for this third application as the steps/actions for the first and second applications for parallel executions, i.e., determining the first, second and third applications were executed sequence during the previous time period, obtaining third set of 

Regarding to Claim 5, the rejection of Claim 1 is incorporated and further the combination of Le, Rangachari and Wells discloses: storing, by one or more processors, the execution schedule; and responsive to a further request to perform a set of applications among the plurality of applications, performing, by one or more processors, the set of applications according to the stored execution schedule (see the rejection of Claim 1 and [0007]-[0008] from Le; “According to the historical record and the resource state information of the execution duration of each task”, emphasis added. Although the cited description from Le is “the historical record” instead of the current/present determined execution schedule, it is well-known and understood to one with ordinary skill in the art that the current/present determined execution schedule in view of a future/further request is also considered as historical record. Thereby, the combination of Le, Rangachari and Wells would also save/store the execution schedule that is currently/presently determined and use such stored execution schedule as historical record for scheduling the future/further request to perform the subset of applications/tasks on the stored execution schedule).

Regarding to Claim 8, Claim 8 is a product claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 9, the rejection of Claim 8 is incorporated and further Claim 9 is a product claim corresponds to method Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 12, the rejection of Claim 8 is incorporated and further Claim 12 is a product claim corresponds to method Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Regarding to Claim 15, Claim 15 is a system claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above

Regarding to Claim 16, the rejection of Claim 15 is incorporated and further Claim 16 is a system claim corresponds to method Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 19, the rejection of Claim 15 is incorporated and further Claim 19 is a system claim corresponds to method Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Le (CN 109901926 A-English translation provided by Google Patents) in view of Rangachari (US Patent 7600221 B1) and Wells et al. (US PGPUB 20170344605 A1, hereafter Wells) and further in .

Regarding to Claim 3, the rejection of Claim 1 is incorporated, the combination of Le, Rangachari and Wells does not disclose:
obtaining, by one or more processors, based on the execution schedule, a first collection of applications and a second collection of applications from the plurality of applications, the first collection of applications depending on the first application, the second collection of applications depending on the second application;
determining, by one or more processors, according to the execution schedule, (i) a first time length for performing the first application and the first collection of applications and (ii) a second time length for performing the second application and the second collection of applications;
determining, by one or more processors, that the first time length exceeds the second time length; and
responsive to determining that the first time length exceeds the second time length, allocating, by one or more processors, additional resources for performing the first set of database operations associated with the first application.

However, Reid discloses:
obtaining, by one or more processors, based on the execution schedule, a first collection of applications and a second collection of applications from the plurality of applications, the first collection of applications depending on the first application, the second collection of applications 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the system from the combination of Le, Rangachari and Wells by obtaining certain information from the execution schedule of a job from Reid, since it would provide a GUI for user to retrieve detail information like execution time information and job/task dependency information from execution schedule of jobs (see [0015] and [0061] from Reid).

Furthermore, Cao discloses: determining, by one or more processors, (i) a first time length for performing the first groups of applications/processes and (ii) a second time length for performing the second groups of applications/processes; determining, by one or more processors, that the first time length exceeds the second time length; and responsive to determining that the first time length exceeds the second time length, allocating, by one or more processors, additional resources for performing the first set of [database] operations associated with the first group of applications/processes (see [0066]; “more resources could be allocated (e.g., memory capability or processing power in a cloud environment) to a subgroup to be joined that historical data indicates to take longer to be joined so that it will finish at the same time with other subgroups”).


Regarding to Claim 10, the rejection of Claim 8 is incorporated and further Claim 10 is a product claim corresponds to method Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Regarding to Claim 17, the rejection of Claim 15 is incorporated and further Claim 17 is a system claim corresponds to method Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Le (CN 109901926 A-English translation provided by Google Patents) in view of Rangachari (US Patent 7600221 B1), Wells et al. (US PGPUB 20170344605 A1, hereafter Wells), Reid (US PGPUB 20170024258 A1) and Cao et al. (US PGPUUB 20170293654 A1, hereafter Cao) and further in view of Lemarinier et al. (US Patent 9448842 B1, hereafter Lemarinier).


Regarding to Claim 4, the rejection of Claim 3 is incorporated, the combination of Le, Rangachari, Wells, Reid and Cao does not disclose:
decreasing, by one or more processors, a set of resources allocated for performing the second set of database operations; and
allocating, by one or more processors, the set of resources as the additional resources for performing the first set of database operations associated with the first application.
However, Lemarinier discloses: wherein allocating the additional resource comprises:
decreasing, by one or more processors, a set of resources allocated for performing the second set of [database] operations; and allocating, by one or more processors, the set of resources as the additional resources for performing the first set of [database] operations associated with the first application (see lines 18-27 of col. 3; “accommodating a request for additional computing resources to execute a job that is currently being executed … by de-allocating one or more computing resources from one or more jobs that are currently executing and re-allocating the de-allocated computing resources to the job associated with the received request”. De-allocating resources from one or more jobs that are currently executing and reallocating such de-allocated resources to another job that is concurrently executing with the one or more jobs).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the allocation of additional resource for one of the groups of applications/tasks from the combination of Le, Rangachari, Wells, Reid and Cao by including method of allocating additional resources for one of currently executing job from another currently executing job from Lemarinier, and thus the combination of Le, Rangachari, 

Regarding to Claim 11, the rejection of Claim 10 is incorporated and further Claim 11 is a product claim corresponds to method Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Regarding to Claim 18, the rejection of Claim 17 is incorporated and further Claim 18 is a system claim corresponds to method Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Le (CN 109901926 A-English translation provided by Google Patents) in view of Rangachari (US Patent 7600221 B1) and Wells et al. (US PGPUB 20170344605 A1, hereafter Wells) and further in view of Bireley et al. (US PGPUB 20080319959 A1, hereafter Bireley).

Regarding to Claim 6, the rejection of Claim 1 is incorporated, the combination of Le, Rangachari and Wells does not disclose:
wherein obtaining the first set of database operations and the second set of database operations comprises:

determining, by one or more processors, the first set of database operations and the second set of database operations from the first set of queries and the second set of queries.

However, Bireley discloses: a method of obtaining a set of database operations comprising:
pre-compiling, by one or more processors, an application to extract a first set of queries associated with the application (see [0005]; “the executing application in which they are called, a precompiler may output the query statements to a database request module”); and
determining, by one or more processors, the first set of database operations from the first set of queries (see [0005]; “The query statements sent to the database request module are forwarded to a bind tool at the database that pre-processes the query statements, determines a query execution plan, and otherwise prepares the query”. The executions of the query statements would inherently require obtaining/determining the database operations from the query statements, otherwise the module is not able to perform the corresponding operations).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the process of obtaining database operations of job requests on the first and second applications from the combination of Le, Rangachari and Wells by using generic database query execution process including precompiling the request/job to generate query statements and then extracting database query operations from the query statements from Bireley, and thus the combination of Le, Rangachari, Wells and Bireley would 

Regarding to Claim 13, the rejection of Claim 8 is incorporated and further Claim 13 is a product claim corresponds to method Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Regarding to Claim 20, the rejection of Claim 15 is incorporated and further Claim 20 is a system claim corresponds to method Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Le (CN 109901926 A-English translation provided by Google Patents) in view of Rangachari (US Patent .

Regarding to Claim 7, the rejection of Claim 1 is incorporated, the combination of Le, Rangachari and Wells does not disclose:
determining, by one or more processors, an amount of a given type of resource to be consumed when performing the first application and the second application in parallel; and
responsive to determining that the amount exceeds a threshold, adjusting, by one or more processors, a processing mode for at least one database operation of the first set of database operations and the second set of database operations to reduce the amount of the given type of resource to be consumed.

However, Horii discloses: determining, by one or more processors, an amount of a given type of resource to be consumed when performing parallel execution; and responsive to determining that the amount exceeds a threshold, adjusting, by one or more processors, a processing mode for parallel execution to reduce the amount of the given type of resource to be consumed (see [0040] and [0044]; “whether to execute the target program on a single hardware thread (“S” or “Single” mode) or a plurality of hardware threads (“M” or “Multiple” mode)” and “change the execution mode to “S” mode, assigning section 170 may replace one or more HW memory fence instructions in the target program with LW memory fence instructions … assigning section 170 can replace each HW memory fence instruction with a LW memory fence instruction subject to a condition that the corresponding memory fence exceeds a threshold number of executions or frequency of execution”. Changing the processing mode from M mode 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the parallel executions of the multiple applications/tasks from Le, Rangachari and Wells by including method of changing multiple threads mode to single thread mode when the resource usage at the multiple threads mode exceeds a threshold value from Horri, and thus the combination of Le, Rangachari, Wells and Horri would disclose the missing limitations from the combination of Le, Rangachari and Wells, since it would provide a method dynamic exchange between two different processing modes of a device to avoid using too much or too little resources in a processing mode (see [0040] and [0044] From Horii).
 database related applications/tasks environment for executing the database related applications/tasks in parallel from Wells, and thus the combination of Le, Rangachari and Wells would disclose the missing limitations from Le, since it is well-known and understand to specifying a generic application for executing generic type of applications/tasks to a particular environment/application that executing particular type of applications/tasks. 

Regarding to Claim 14, the rejection of Claim 8 is incorporated and further Claim 14 is a product claim corresponds to method Claim 7 and is rejected for the same reason set forth in the rejection of Claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196